Name: 2003/287/EC: Commission Decision of 14 April 2003 establishing the ecological criteria for the award of the Community eco-label to tourist accommodation service (Text with EEA relevance) (notified under document number C(2003) 235)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  social affairs;  marketing
 Date Published: 2003-04-24

 Avis juridique important|32003D02872003/287/EC: Commission Decision of 14 April 2003 establishing the ecological criteria for the award of the Community eco-label to tourist accommodation service (Text with EEA relevance) (notified under document number C(2003) 235) Official Journal L 102 , 24/04/2003 P. 0082 - 0097Commission Decisionof 14 April 2003establishing the ecological criteria for the award of the Community eco-label to tourist accommodation service(notified under document number C(2003) 235)(Text with EEA relevance)(2003/287/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 1980/2000 of the European Parliament and of the Council of 17 July 2000 on a revised Community eco-label award scheme(1), and in particular the second subparagraph of Article 6(1) thereof and the sixth paragraph of point 2 of Annex V thereof,Whereas:(1) Under Regulation (EC) No 1980/2000 the Community eco-label may be awarded to a product possessing characteristics which enable it to contribute significantly to improvements in relation to key environmental aspects.(2) Regulation (EC) No 1980/2000 provides that specific eco-label criteria are to be established according to product groups.(3) In the case of tourist accommodation service, the ecological criteria should be divided into mandatory criteria, all of which must be complied with, and optional criteria, only a number of which need be complied with.(4) As regards the related fees, reductions should be made as provided for by Regulation (EC) 1980/2000 and Article 5 of Commission Decision 2000/728/EC of 10 November 2000 establishing the application and annual fees of the Community eco-label(2).(5) In the case of micro enterprises and mountain huts, it is appropriate to provide for further reductions in the fees in order to take account of their limited resources and their particular importance within this product group.(6) The measures provided for in this Decision are based on the draft criteria developed by the European Union Eco-labelling Board established under Article 13 of Regulation (EC) No 1980/2000.(7) The measures provided for in this Decision are in accordance with the opinion of the Committee instituted by Article 17 of Regulation (EC) No 1980/2000,HAS ADOPTED THIS DECISION:Article 1In order to be awarded the Community eco-label under Regulation (EC) No 1980/2000 the service provided must fall within the product group "tourist accommodation service" as defined in Article 2 of this Decision and must comply with the ecological criteria set out in the Annex to this Decision.These criteria are divided into mandatory criteria, all of which must be complied with, and optional criteria, a number of which must be complied with, as indicated in the Annex.Article 2The product group "tourist accommodation service" shall comprise the provision, for a fee, of sheltered overnight accommodation in appropriately equipped rooms, including at least a bed, offered as a main service to tourists, travellers and lodgers. The provision of overnight sheltered accommodation may include the provision of food services, fitness activities and/or green areas.Article 31. The application and annual fees shall be as laid down in Decision 2000/728/EC.2. By way of derogation from paragraph 1, the application fee for micro enterprises and mountain huts shall be reduced by 75 % with no other reduction possible.The minimum annual fee shall be EUR 100, and the annual volume of sales, from which the annual fee is calculated, shall be reduced by 50 %.The annual volume of sales shall be calculated by multiplying the delivery price by the number of overnight stays and reducing the resulting product by 50 %. The delivery price shall be considered as the average fee paid by the guest for the overnight stay, including all the services which do not entail an extra charge. The reductions to the minimum annual fee set out in Article 2 of Decision 2000/728/EC shall apply.3. For the purposes of this Decision, micro-enterprises are as defined in Commission Recommendation 96/280/EC of 3 April 1996 concerning the definition of small and medium-sized enterprises(3) and its subsequent amendments, and mountain huts shall mean a tourist accommodation suitable for offering a sheltered overnight stay in isolated mountain areas to mountaineers and hikers.Article 4For administrative purposes the code number assigned to the product group "tourist accommodation service" shall be "25".Article 5This Decision shall apply from 1 May 2003 until 30 April 2007. If on 30 April 2007 revised criteria have not been adopted, this Decision shall apply until 30 April 2008.Article 6This Decision is addressed to the Member States.Done at Brussels, 14 April 2003.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 237, 21.9.2000, p. 1.(2) OJ L 293, 22.11.2000, p. 18.(3) OJ L 107, 30.4.1996, p. 4.ANNEXFRAMEWORKThe aims of the criteriaThe criteria aim to limit the main environmental impacts from the three phases of the service's life cycle (purchasing, provision of the service, waste). In particular they aim to:- limit energy consumption,- limit water consumption,- limit waste production,- favour the use of renewable resources and of substances which are less hazardous to the environment,- promote environmental communication and education.Assessment and verification requirementsThe specific assessment and verification requirements are indicated within each criterion.Where appropriate, test methods and standards other than those indicated for each criterion may be used if their equivalence is accepted by the Competent Body assessing the application.Where the applicant is required to provide declarations, documentation, analyses, test reports, or other evidence to show compliance with the criteria, it is understood that these may originate from the applicant and/or his supplier(s) and/or their supplier(s), et cetera, as appropriate.Where appropriate, Competent Bodies may require supporting documentation and may carry out independent verifications.The Competent Bodies are recommended to take into account the implementation of recognised environmental management schemes, such as EMAS or ISO 14001, when assessing applications and monitoring compliance with the criteria. (Note:it is not required to implement such management schemes.).MANDATORY CRITERIAAll the criteria in this section must be fulfilled.ENERGY1. Electricity from renewable sourcesAt least 22 % of the electricity shall come from renewable energy sources, as defined in Directive 2001/77/EC of the European Parliament and of the Council of 27 September 2001 on the promotion of electricity produced from renewable energy sources in the internal electricity market(1).This criterion only applies to tourist accommodation that has access to a market that offers energy generated from renewable energy sources.Assessment and verification: The applicant shall supply a declaration from (or the contract with) the electricity supplier indicating the nature of the renewable energy source(s), the percentage of electricity supplied that is from a renewable source, and an indication of the maximum percentage that can be supplied. According to Directive 2001/77/EC, renewable energy sources shall mean renewable non-fossil energy sources (wind, solar, geothermal wave, tidal, hydro power, biomass, landfill gas, sewage treatment plant gas and biogases).2. Coal and heavy oilsNo heavy oils having a sulphur content higher than 0,2 % and no coal shall be used as an energy source.This criterion only applies to tourist accommodation that has an independent heating system.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, indicating the nature of the energy sources used.3. Electricity for heatingAt least 22 % of the electricity used for heating rooms and sanitary hot water shall be from renewable energy sources, as defined in Directive 2001/77/EC.This criterion only applies to tourist accommodation that has an independent electrical heating system and has access to a market that offers electricity generated from renewable energy sources.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, indicating the nature and amounts of the energy sources used for heating, together with documentation on the boilers (heat generators) used, if any.4. Boiler efficiencyThe efficiency of any new boiler (heat generator) bought within the duration of the eco-label award shall be at least 90 %, as measured according to Council Directive 92/42/EEC of 21 May 1992 on efficiency requirements for new hot-water boilers fired with liquid or gaseous fuels(2), or according to relevant product norms and regulations for those boilers not covered by this Directive.Hot-water boilers fired with liquid or gaseous fuels as defined in Directive 92/42/EEC shall comply with efficiency standards as stated in the Directive.The efficiency of boilers excluded from Directive 92/42/EEC shall comply with the manufacturer's instructions and with national and local legislation on efficiency.Assessment and verification: The applicant shall provide a technical report from those responsible for the sale and/or maintenance of the boiler indicating the efficiency. Directive 92/41/EC defines useful efficiency (expressed in %) as the ratio between the heat output transmitted to the boiler water and the product of the net calorific value at constant fuel pressure and the consumption expressed as a quantity of fuel per unit time.Article 3 of Directive 92/42/EEC excludes the following boilers: hot-water boilers capable of being fired by different fuels including solid fuels; equipment for the instantaneous preparation of hot water; boilers designed to be fired by fuels the properties of which differ appreciably from the properties of the liquid and gaseous fuels commonly marketed (industrial waste gas, biogas, etc.); cookers and appliances designed mainly to heat the premises in which they are installed and, as a subsidiary function, to supply hot water for central heating and sanitary hot water.5. Air conditioningAny air conditioning system bought within the duration of the eco-label award shall have at least Class B energy efficiency as laid down in Commission Directive 2002/31/EC of 22 March 2002 implementing Council Directive 92/75/EEC with regard to energy labelling of household air-conditioners(3), or have corresponding energy efficiency.Note:This criterion does not apply to air-conditioners that are either appliances that can also use other energy sources, or air-to-water and water-to-water appliances, or units with an output (cooling power) greater than 12 kW.Assessment and verification: The applicant shall provide a technical report from the professional technicians responsible for installation, sale and/or maintenance of the air conditioning system6. Window insulationAll windows in rooms shall have an appropriately high degree of thermal insulation according to local climate, and shall provide an appropriate degree of acoustic insulation.Assessment and verification: The applicant shall provide a self-declaration if sufficient or a declaration from a professional technician indicating compliance with this criterion.7. Switching off heating or air conditioningIf the heating and/or the air conditioning is not automatically switched off when windows are open, there shall be easily available information reminding the guest to close the window(s) if the heating or air conditioning is on.This criterion only applies to tourist accommodation that has heating and/or air conditioning.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with the text of the information (if applicable).8. Switching off lightsIf there is no automatic off switch for the light(s) in the room, there will be easily available information to the guests asking them to turn off the lights when leaving the room.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with the information procedures.9. Energy efficient light bulbs(a) Within one year from the date of application, at least 60 % of all light bulbs in the accommodation shall have an energy efficiency of Class A as defined in Commission Directive 98/11/EC of 27 January 1998 implementing Council Directive 92/75/EEC with regard to energy labelling of household lamps(4). This does not apply to light bulbs whose physical characteristics do not allow substitution by energy saving light bulbs.(b) Within one year from the date of application, at least 80 % of light bulbs that are situated where they are likely to be turned on for more than five hours a day shall have an energy efficiency of Class A as defined by Directive 98/11/EC. This does not apply to light bulbs whose physical characteristics do not allow substitution by energy saving light bulbs.Assessment and verification: The applicant shall provide a declaration of compliance with both parts of this criterion, together with an indication of the energy efficiency class of the different light bulbs used.10. Sauna timer controlAll sauna units shall have a timer control.Assessment and verification: The applicant shall provide a technical report from the professional technicians responsible for the installation and/or maintenance of these systems.WATER11. Water sourceThe accommodation shall declare to the water authority its willingness to switch to a different water source (e.g. mains water, surface water) if local water protection plan studies show evidence of a high environmental impact from using its current source of water.This criterion only applies if the tourist accommodation is not receiving its water from a mains water pipe.Assessment and verification: The applicant shall provide a declaration as above, together with appropriate documentation including the results of local water protection plan studies (if any), an indication of any necessary action to be taken, and documentation of relevant actions taken.12. Water flow from taps and showersThe water flow of the taps and showers shall not exceed 12 litres/minute.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with an explanation as to how the accommodation fulfils the criterion, and relevant documentation as appropriate.13. Water saving in the bathroom and toiletsIn the bathroom and toilets there shall be adequate information to the guest on how to help the accommodation save water.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with relevant information to guest.14. Waste bins in toiletsEach toilet shall have an appropriate waste bin and the guest shall be invited to use the waste bin instead of the toilet for appropriate waste.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with an indication of the information to the guest.15. Urinal flushingUrinals shall have an automatic or manual flush such that no more than five urinals shall be flushed together.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with relevant documentation on the urinals installed.16. LeaksStaff shall be trained to check every day for visible leaks and to take appropriate action as necessary. The guest shall be invited to inform the staff of any leaks.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with relevant documentation on the topics covered in the training, and a copy of the information addressed to the guests.17. Changing towels and sheetsThe guest shall be informed of the environmental policy of the tourist accommodation whereby sheets and towels shall be changed either at his or her request, or by default once a week for lower class accommodation, and twice a week for higher class accommodation.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with relevant documentation showing how the guest is informed.18. Watering plants and gardensFlowers and gardens shall normally be watered before high sun or after sunset, where regional or climatic conditions make it appropriate.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion.19. Waste water treatmentAll waste water shall be treated.If no link is possible to the local sewage treatment plant, the tourist accommodation shall have its own treatment system that meets the requirements of relevant local, national or European legislation.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with documentation on the connection to the local sewage treatment plant or on its own waste water treatment system as appropriate.20. Waste water planThe accommodation shall ask the local administration for its waste water plan and if there is one will follow it.Assessment and verification: The applicant shall provide the letter to the local waste water management requesting the local waste water design plan and the reply received. If there is a plan, the applicant shall provide documentation on the steps taken to follow it.DETERGENTS AND DISINFECTANTS21. DisinfectantsDisinfectants shall be used only where necessary in order to comply with legal hygiene requirements.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with an indication of where and when disinfectants are used.22. Staff training on detergent and disinfectant useStaff shall be trained not to exceed the recommended amount of detergent and disinfectant indicated on the packaging.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with details of the relevant training.WASTE23. Waste separation by guestsAdequate receptacles shall be provided to allow guests to separate waste according to local or national systems. Clearly available information in the rooms shall ask the guests to separate their waste.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with details of the receptacles and a copy of the signs/information.24. Hazardous wasteThe staff shall separate hazardous waste as listed in Commission Decision 2000/532/EC of 3 May 2000 replacing Decision 94/3/EC establishing a list of wastes pursuant to Article 1(a) of Council Directive 75/442/EEC on waste and Council Decision 94/904/EC establishing a list of hazardous waste pursuant to Article 1(4) of Council Directive 91/689/EEC on hazardous waste(5) and its subsequent amendments, and appropriate disposal shall be sought. This includes toners, inks, refrigerating equipment, batteries, pharmaceuticals.If the local authority does not provide disposal of hazardous waste, the applicant shall, every year, provide a declaration from the local authority that there is no hazardous waste disposal system in place.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with a list of the hazardous wastes produced by the tourist accommodation, and an indication of the means by which they are handled, separated, collected and disposed of, including copies of relevant contracts with third parties. Where appropriate the applicant shall provide every year the corresponding declaration from the local authority.25. Waste separationThe staff shall separate waste into the categories that can be handled separately by the local or national waste management facilities. If the local administration does not offer separate waste collection and/or disposal, the accommodation shall write to them expressing their willingness to separate waste, and expressing their concern about the lack of separate collection and/or disposal.The request to local authorities to provide separate waste collection and/or disposal shall be made yearly.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with an indication of the different categories of waste accepted by the local authorities, and the procedures for collecting, separating, handling and disposing of these categories within the tourist accommodation, and/or relevant contracts with private agencies. Where appropriate the applicant shall provide every year the corresponding declaration to the local authority.26. Waste transportationIf the local waste management authorities do not collect waste at or near the tourist accommodation, the latter shall ensure transportation of its waste to the appropriate site, reducing transport as far as possible.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with an indication of the appropriate sites, transport arrangements and distances involved.27. Disposable productsUnless required by law, none of the following disposable products shall be used in rooms and restaurants:- "one-portion" or "one-use" toiletries (such as shampoo, soap, shower caps, etc.),- cups, plates and cutlery.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with an indication of which such disposable products are used and the legislation requiring this.OTHER SERVICES28. No smoking in common areasA no smoking section shall be available in common areas.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion.29. Public transportationInformation shall be made easily available to the guests and staff on how to reach the accommodation and other local destinations by public transport. Where no appropriate public transport exists, information on other environmentally preferable means of transport shall also be provided.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with copies of the information material available.GENERAL MANAGEMENTApplicants with an Environmental Management System registered under the EMAS Regulation or certified according to ISO 14001 automatically fulfil the mandatory general management criteria listed just below. In this case, the means of verification of compliance with these mandatory management criteria is the EMAS registration or ISO 14001 certification.30. General maintenance and servicingAll equipment used to provide the tourist accommodation service shall be serviced and maintained in compliance with the law and when otherwise necessary, and the work shall be carried out by qualified personnel only.Of the equipment included in the criteria, the accommodation manager shall have a written declaration from the technician on the frequency with which the law requires maintenance checks.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together a list of the equipment and the persons/companies carrying out the maintenance.31. Maintenance and servicing of boilers(a) Maintenance and servicing of boilers shall be carried out at least yearly, or more often if so required by law or need, by appropriately qualified professionals, following CEI and national standards where these apply, or according to the manufacturer's instructions.(b) Testing that the efficiency levels, as defined by Directive 92/42/EEC or national legislation or the manufacturer's indications, are met and that emissions are within legal limits shall be carried out once a year. If maintenance tests show that the above conditions are not met, corrective action shall be promptly taken.Assessment and verification: The applicant shall provide a declaration of compliance with both parts of this criterion, together a description of the boilers and their maintenance programme, and details of the persons/companies carrying out the maintenance, and what is checked during the maintenance.32. Policy setting and action programThe management shall have an environmental policy and shall draw up a simple environmental policy statement and a precise action program to ensure the application of the environmental policy.The action program shall identify targets on environmental performance regarding energy, water, chemicals and waste which shall be set every two years, taking into consideration the optional criteria. It shall identify the person who will act as the environmental manager of the accommodation and who is in charge of taking the necessary actions and reaching the targets. Comments and complaints from guests shall be invited and taken into account.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with a copy of the environmental policy, policy statement and action program, and procedures for taking into account input from guests.33. Staff trainingThe tourist accommodation shall provide information and training to the staff, including written procedures or manuals, to ensure the application of environmental measures and to raise awareness on environmentally friendly behaviour. Adequate training shall be provided to all new staff within four weeks of starting employment and for all staff at least once a year.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with details of the training programme, its content, and an indication of which staff have received what training and when.34. Information to guestsThe tourist accommodation shall provide information to the guests, including conference participants, on its environmental policy, the actions taken and the EU eco-label. Information shall be actively given to the guests at the reception and notices inviting guests to support the environmental objectives shall be visible to the guests, especially in their rooms.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with copies of the information and notices provided for the guests.35. Energy and water consumption dataThe tourist accommodation shall have procedures to collect and monitor data on overall energy consumption (kWh), electricity consumption (kWh), energy used for heating (kWh), and water consumption (litres).Data shall be collected with every bill received, or at least every three months, and shall also be expressed as consumption per overnight stay and per m2 of indoor area. The accommodation shall report the results yearly to the Competent Body that assessed the application.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with a description of the procedures. On application, the applicant shall provide the data for the above-listed consumptions for at least the previous three months (if already available), and thereafter every year shall provide this data for the previous year.36. Other data collectionThe tourist accommodation shall have procedures to collect and monitor data on consumption of chemicals (grams of dry substance) and the volume of waste produced (litres and/or kg of unsorted waste).Data shall be collected at least every six months, and shall also be expressed as consumption or production per overnight stay and per m2 of indoor area. The accommodation shall report the results yearly to the competent body that assessed the application.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with a description of the procedures. On application, the applicant shall provide the data for the above-listed consumptions for at least the previous six months (if already available), and thereafter every year shall provide this data for the previous year. The applicant shall specify the services offered and if laundry is cleaned on the premises.37. Information appearing on the eco-labelBox 2 of the eco-label shall contain the following text:- measures taken to save energy and water,- measures taken to reduce waste,- general environmental improvement.Assessment and verification: The applicant shall provide a sample of the supports on which they use the label, together with a declaration of compliance with this criterion.OPTIONAL CRITERIAScore requirementsAs indicated in the title of each criterion in this section, all optional criteria have been awarded score points. The number of criteria complied with must correspond to a total of 16,5 points.The total score required shall be increased by 1 point for each of the following three additional facilities offered that are under the management or ownership of the tourist accommodation service: food services, fitness activities, green areas.Food services includes breakfast. Fitness activities include saunas, swimming pools and all other such facilities which are within the accommodation grounds. Green areas include parks and gardens which are open to guests.ENERGY38. Photovoltaic and wind generation of electricity (2 points)The tourist accommodation shall have a photovoltaic system or wind power electricity generation that supplies or will supply at least 20 % of the overall electricity consumption per year.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with documentation on the photovoltaic or the wind power system and data on both its potential and actual output.39. Heating from renewable energy sources (1,5 points)At least 50 % of the total energy used to heat either the rooms or the hot sanitary water shall come from renewable energy sources.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with data on the energy consumed in heating rooms and hot water and documentation showing that at least 50 % of this energy comes from renewable energy sources.40. Boiler energy efficiency (1 point)The tourist accommodation shall have a four-star boiler as defined by Article 6 of Directive 92/42/EC.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with a report from the professional technicians responsible for the sale and/or maintenance of the boiler.41. Boiler NOx emissions (1,5 points)The boiler shall be class 5 of the EN 297 prA3 norm regulating NOx emissions, and shall emit less than 70 mg NOx/kWh.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with a report from the professional technicians responsible for the sale and/or maintenance of the boiler.42. District heating (1 point)The heating of the tourist accommodation shall be provided by district heating.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with documentation showing connection to the district heating.43. Combined heat and power (1,5 points)All electricity and heating of the accommodation shall be provided by a combined heat and power plant.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with documentation on the combined heat and power plant.44. Heat pump (1,5 points)The tourist accommodation shall have a heat pump providing heat and/or air conditioning.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with documentation on the heat pump.45. Heat recovery (2 points)The tourist accommodation shall have a heat recovery system for 1 (1 point) or 2 (2 points) of the following categories: refrigeration systems, ventilators, washing machines, dishwashers, swimming pool(s), sanitary waste water.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with documentation on the heat recovery systems.46. Thermoregulation (1,5 points)The temperature in every room shall be individually regulated.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with documentation on the thermoregulatory systems.47. Insulation of existing buildings (2 points)The building shall have insulation above the minimal national requirements, so as to ensure a significant reduction of energy consumption.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion from the appropriate energy technician, together with documentation on the insulation and on the minimum national requirements.48. Air conditioning (1,5 points)The air conditioning system shall have Class A energy efficiency as laid down in Commission Directive 2002/31/EC of 22 March 2002 implementing Council Directive 92/75/EEC with regard to energy labelling of household air-conditioners(6), or have corresponding energy efficiency.This criterion does not apply to appliances that can also use other energy sources, air-to-water and water-to-water appliances, or units with an output (cooling power) greater than 12 kW.Assessment and verification: The applicant shall provide a technical report from the professional technicians responsible for installation, sale and/or maintenance of the air conditioning system.49. Automatic switching-off of air conditioning (1 point)There shall be an automatic system that turns off the air conditioning when windows are open.Assessment and verification: The applicant shall provide a technical report from the professional technicians responsible for the installation sale and/or maintenance of the air conditioning system.50. Bioclimatic architecture (2 points)The tourist accommodation shall be built according to bioclimatic architectural principles.Assessment and verification: The applicant shall provide a detailed explanation of how the accommodation fulfils this criterion, together with appropriate documentation.51. Energy efficient refrigerators (1 point), dishwashers (1 point), washing machines (1 point) and office equipment (1 point)(a) (1 point): All household refrigerators shall be of Class A efficiency according to Commission Directive 94/2/EC of 21 January 1994 implementing Council Directive 92/75/EEC with regard to energy labelling of household electric refrigerators, freezers and their combinations(7), and all frigo- or mini-bars shall be at least class C.Assessment and verification: The applicant shall provide documentation indicating the energy class of all the refrigerators and frigo- or mini-bars, indicating those that have an eco-label.(b) (1 point): All household dishwashers shall be of class A energy efficiency as laid down in Commission Directive 97/17/EC of 16 April 1997 implementing Council Directive 92/75/EEC with regard to energy labelling of household dishwashers(8).Assessment and verification: The applicant shall provide documentation indicating the energy class of all the dishwashers, indicating those that have an eco-label.Note:dishwashers not covered by Directive 97/17/EC (e.g. industrial dishwashers) need not comply.(c) (1 point): All household washing machines shall be of class A energy efficiency as laid down in Commission Directive 95/12/EC of 23 May 1995 implementing Council Directive 92/75/EEC with regard to energy labelling of household washing machines(9).Assessment and verification: The applicant shall provide documentation indicating the energy class of all the washing machines, indicating those that have an eco-label.Note:washing machines not covered by Directive 95/12/EC (e.g. industrial washing machines) need not comply.(d) (1 point): At least 80 % of office equipment (PCs, monitors, faxes, printers, scanners, photocopying machines) shall qualify for the energy star as laid down in Regulation (EC) No 2422/2001 of the European Parliament and of the Council of 6 November 2001 on a Community energy efficiency labelling programme for office equipment(10).Assessment and verification: The applicant shall provide documentation indicating the qualification for the energy star of the office equipment, and/or indicating those PCs and portables that have an eco-label.52. Refrigerator positioning (1 point)The kitchen refrigerator(s) shall be positioned and regulated according to energy saving principles.Assessment and verification: The applicant shall provide a detailed explanation of how the accommodation fulfils this criterion.53. Automatic switching off lights in guest rooms (1 point)Automatic systems which turn the lights off when guests leave their rooms shall be installed in 80 % of the guest rooms.Assessment and verification: The applicant shall provide a technical report from the professional technicians responsible for the installation and/or maintenance of these systems.54. Automatic switching off outside lights (1 point)Unnecessary outside lights shall be turned off automatically.Assessment and verification: The applicant shall provide a technical report from the professional technicians responsible for the installation and/or maintenance of these systems.WATER55. Use of rainwater (1,5 points) and recycled water (1,5 points)(a) (1,5 points): Rainwater shall be collected and used for non-sanitary and non-drinking purposes.Assessment and verification: The applicant shall provide a detailed explanation of how the accommodation fulfils this criterion, together with appropriate supporting documentation, and appropriate assurances that the sanitary and drinking water supply is kept entirely separate.(b) (1,5 points): Recycled water shall be collected and used for non-sanitary and non-drinking purposes.Assessment and verification: The applicant shall provide a detailed explanation of how the accommodation fulfils this criterion, together with appropriate supporting documentation and appropriate assurances that the sanitary and drinking water supply is kept entirely separate.56. Water flow from taps and shower heads (1,5 points)The average flow from all taps and shower heads excluding bath taps shall not exceed 8,5 litres/minute.Assessment and verification: The applicant shall provide a detailed explanation of how the accommodation fulfils this criterion, together with appropriate supporting documentation.57. WC flushing (1,5 points)At least 80 % of WCs shall consume six litres per flush or less.Assessment and verification: The applicant shall provide a detailed explanation of how the accommodation fulfils this criterion, together with appropriate supporting documentation.58. Dishwasher water consumption (1 point)The water consumption of the dishwashers (expressed as W(measured)) shall be lower or equal to the threshold as defined in the equation below using the same test method EN 50242 and programme cycle as chosen for Commission Directive 97/17/EC:W(measured) &lt;= (0,625 x S) + 9,25,where:W(measured)= the measured water consumption of the dishwasher in litres per cycle, expressed to the first decimal,S= the applicable number of standard place settings of the dishwasher.Assessment and verification: The applicant shall provide a technical report from the professional technicians responsible for the manufacture, sale or maintenance of the dishwashers or evidence that the dishwashers have been awarded the Community eco-label.59. Washing machine water consumption (1 point)The washing machines used by the accommodation or by its laundry service provider shall use 12 litres of water or less per kg of wash-load measured according to EN 60456:1999, using the same standard 60 °C cotton cycle as chosen for Directive 95/12/EC.Assessment and verification: The applicant shall provide a technical report from the professional technicians responsible for the manufacture, sale or maintenance of the washing machines or evidence that the washing machines have been awarded the Community eco-label. The accommodation structure shall provide technical documentation from its laundry service provider that their washing machine complies with the criterion.60. Tap water temperature and flow (1 point)At least 80 % of taps shall allow a precise and prompt regulation of the water temperature and of the water flow.Assessment and verification: The applicant shall provide a detailed explanation of how the accommodation fulfils this criterion, together with appropriate supporting documentation.61. Shower timers (1 point)Showers in kitchens or outdoors shall have a system to stop the flow of water automatically after a certain time or if not in use.Assessment and verification: The applicant shall provide a detailed explanation of how the accommodation fulfils this criterion, together with appropriate supporting documentation.DANGEROUS CHEMICALS62. Detergents (up to 4 points)At least 80 % by weight of hand dishwashing detergents and/or detergents for dishwashers and/or laundry detergent and/or all purpose cleaners used by the tourist accommodation shall have been awarded the Community eco-label or other national or regional ISO Type I eco-labels (1 point for each of these four categories of detergents).Assessment and verification: The applicant shall provide data and documentation (including relevant invoices) indicating the quantities of such products used and the quantities that have an eco-label.63. Indoor paints and varnishes (1 point)At least 50 % of the indoor painting of the tourist accommodation shall be done with indoor paints and varnishes awarded with the Community eco-label or other national or regional ISO Type I eco-labels.Assessment and verification: The applicant shall provide data and documentation (including relevant invoices) indicating the quantities of such products used and the quantities that have an eco-label.64. Dosage of swimming pool disinfectant (1 point)The swimming pool shall have an automatic dosage system that uses the minimum amount of disinfectant for the appropriate hygienic result.Assessment and verification: The applicant shall provide a technical documentation concerning the automatic dosage system.65. Mechanical cleaning (1 point)The tourist accommodation shall have precise procedures for conducting chemical-free cleaning, such as use of micro fibre products or other non-chemical cleaning materials or activities with similar effects.Assessment and verification: The applicant shall provide a detailed explanation of how the accommodation fulfils this criterion, together with appropriate supporting documentation if relevant.66. Organic gardens (1 point)Green areas shall be managed either without any use of pesticides or according to organic farming principles, as laid down in Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs(11) and its subsequent amendments, or as laid down in national law or recognised national organic schemes.Assessment and verification: The applicant shall provide a detailed explanation of how the accommodation fulfils this criterion, together with appropriate supporting documentation if relevant.WASTE67. Composting (2 points)The tourist accommodation shall separate relevant organic waste (garden waste 1 point; kitchen waste 1 point) and shall ensure that it is composted according to local authority guidelines (e.g. by the local administration, in-house or by a private agency).Assessment and verification: The applicant shall provide a detailed explanation of how the accommodation fulfils this criterion, together with appropriate supporting documentation if relevant.68. Disposable drink cans (2 points)Except where required by law, disposable drink cans shall not be offered in the areas under the ownership or the direct management of the accommodation.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with an indication of which such disposable products are used, if any, and the legislation requiring this.69. Breakfast packaging (2 points)Except where required by law, single dose packages shall not be used for breakfast.Assessment and verification: The applicant shall provide a detailed explanation of how the accommodation fulfils this criterion, together with appropriate supporting documentation.70. Fat/oil disposal (2 points)Fat separators shall be installed and pan fat/oils and deep-frying fat/oils shall be collected and disposed of appropriately.Assessment and verification: The applicant shall provide a detailed explanation of how the accommodation fulfils this criterion, together with appropriate supporting documentation.71. Used textiles and furniture (2 points)Used furniture, textiles and other material shall be sold or given to charity or to other associations which collect and redistribute such goods.Assessment and verification: The applicant shall provide a detailed explanation of how the accommodation fulfils this criterion, together with appropriate supporting documentation from the associations.OTHER SERVICES72. Environmental communication and education (1,5 points)The tourist accommodation shall provide environmental communication and education notices on local biodiversity, landscape and nature conservation measures to guests.Assessment and verification: The applicant shall provide a detailed explanation of how the accommodation fulfils this criterion, together with appropriate supporting documentation.73. No smoking in rooms (1 point)Smoking shall not be allowed in at least 50 % of rooms.Assessment and verification: The applicant shall indicate the number and nature of the rooms and shall indicate which of these are non-smoking.74. Bicycles (1 point)Bicycles shall be made available to guests.Assessment and verification: The applicant shall provide an explanation of how the accommodation fulfils this criterion.75. Refillable bottles (2 points)The tourist accommodation shall offer at least one of the following beverages in refillable bottles: soft drinks, water and beer.Assessment and verification: The applicant shall provide a detailed explanation of how the accommodation fulfils this criterion, together with appropriate supporting documentation from the suppliers of the bottles.76. Paper products (up to 2 points)At least 50 % of toilet/tissue paper and/or office paper used shall have been awarded the Community eco-label or other national or regional ISO Type I eco-labels (1 point for each of these two categories of paper products)Assessment and verification: The applicant shall provide data and documentation (including relevant invoices) indicating the quantities of such products used and the quantities that have an eco-label.77. Durable goods (up to 3 points)At least 10 % of any category of durable goods (such as bed-linen, towels, table linen, PCs, portables, TVs, mattresses, furniture, washing machines, dishwashers, refrigerators, vacuum cleaners, hard-floor coverings, light bulbs,...) present in the tourist accommodation shall have been awarded the Community eco-label or other national or regional ISO Type I eco-labels (1 point for each of up to three categories of durable goods).Assessment and verification: The applicant shall provide data and documentation indicating the quantities of such products owned and the quantities that have an eco-label.78. Organic food (1 point)The main ingredients of at least two dishes shall have been produced by organic farming methods, as laid down in Regulation (EEC) No 2092/91.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with appropriate supporting documentation.79. Local food products (1 point)At least two locally sourced food products shall be offered at each meal, including breakfast.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with appropriate supporting documentation.GENERAL MANAGEMENT80. EMAS registration (3 points) or ISO certification (1,5 points) of the tourist accommodationThe tourist accommodation shall be registered under the Community eco-management and audit scheme (EMAS) (3 points) or certified according to ISO 14001 (1,5 points).Assessment and verification: The applicant shall provide appropriate evidence of EMAS registration or ISO 14001.81. EMAS registration (1,5 points) or ISO certification (1 point) of suppliersAt least one of the main suppliers or service providers of the tourist accommodation shall be registered with EMAS (1,5 points) or certified according to ISO 14001 (1 point).Assessment and verification: The applicant shall provide appropriate evidence of EMAS registration or ISO 14001 certification by at least one of his main suppliers.82. Environmental questionnaire (1 point)The accommodation shall provide its guests with a questionnaire covering their views about the environmental aspects of the accommodation.Assessment and verification: The applicant shall provide a copy of the questionnaire and indicate its procedures for distributing and collecting it, and for taking the replies into account.83. Energy and water meters (1 point)The accommodation shall have installed additional energy and water meters so as to allow data collection on consumption of different activities or machines.Assessment and verification: The applicant shall provide a detailed explanation of how the accommodation fulfils this criterion, together with an analysis of the data collected (if already available).84. Additional environmental actions (maximum 3 points)Either:(a) Additional environmental actions (up to 1,5 points each, to a maximum of 3 points): The management of the tourist accommodation shall take additional actions to improve the environmental performance of the tourist accommodation and which are not covered by any of the above criteria (either mandatory or optional). The Competent Body assessing the application shall attribute a score to these actions not exceeding 1,5 points per action.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with a full description of each additional action the applicant wishes to be taken into account;or(b) Eco-label award (3 points): The tourist accommodation shall be awarded one of the national or regional ISO Type I eco-labels.Assessment and verification: The applicant shall provide appropriate evidence of having been awarded an eco-label.(1) OJ L 283, 27.10.2001, p. 33.(2) OJ L 167, 22.6.1992, p. 17.(3) OJ L 86, 3.4.2002, p. 26.(4) OJ L 71, 10.3.1998, p. 1.(5) OJ L 226, 6.9.2000, p. 3.(6) OJ L 86, 3.4.2002, p. 26.(7) OJ L 45, 17.2.1994, p. 1.(8) OJ L 118, 7.5.1997, p. 1.(9) OJ L 136, 21.6.1995, p. 1.(10) OJ L 332, 15.12.2001, p. 1.(11) OJ L 198, 22.7.1991, p. 1.